DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-4, 6, 8-17, 19-22 are allowed.
The closest reference is Fukui (US 2012/0105848) and Drinovec et al (US Pat. 9,671,324).
 Fukui discloses a nanoparticle monitoring device (100) which comprises a particle collector (120); however, the particle collector is not a particle filter as now claimed.
Drinovec et al discloses a particulate matter sensor (i.e., system 100) comprising: a housing (101); a photodetector (131, 133) in the housing (101); a particle filter (121, 123) held in the housing (101) in a fixed position with reference to the photodetector (i.e., sensors 131, 133), the particle filter (121, 123) being arranged for a particle-containing fluid (particles collected from an air stream F)(column 1, lines 55-60) to pass through the particle filter (121, 123) in a first direction (direction perpendicular to the filters), wherein the particle filter (121, 123) is disposed in a plane transverse to the first direction; and a light source (i.e., included in the sensors 131, 133) (column 4, lines 48-51 and line 67 through column 5, line 6) in the housing (101), wherein at least some of which the light is incident on the particle filter (121, 123); wherein the photodetector (131, 133) is operable to measure an optical characteristic of the particle filter (121, 123) based on light interacting with the particle filter (i.e., measuring concentration of Black Carbon particles)(column 2, lines 55-60); and wherein the light source and the photodetector (131, 133) are arranged laterally in the same plane as the particle filter (121, 123) (figure 1). However, Drinovec et al fails to teach the limitation “wherein the light source is located in contact with a side edge of the filter such that light produced by the light source is emitted directly into the filter without traveling through free space”.
The following is an examiner's statement of reasons for allowance:
There was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1 and 12.
As to claims 1 and 12, the prior art of record, taken alone or in combination, fails to disclose or render limitations “wherein the light source is located in contact with a side edge of the filter such that light produced by the light source is emitted directly into the filter without traveling through free space”, in combination with the rest of the limitations of claims 1 and 12.
	Claims 2-4, 6, 8-11, 13-17 and 19-22 are dependent claims; therefore, they are allowed with respect to the claim on which they depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA Q PHAM whose telephone number is (571)272-2426. The examiner can normally be reached Monday-Friday: 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HP							/HOA Q PHAM/                                                                            Primary Examiner, Art Unit 2886                                                                                                                            August 29, 2022